DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
 
Response to Amendment
2.	Applicant’s amendments and accompanying remarks filed 1/27/20 have been fully considered and entered. Claim 1 has been amended as requested. Applicant’s amendment to claim 1 is found not sufficient to overcome the anticipation rejections made over the cited prior art of Smith et al., US 6,344,254 and Applicant’s arguments are not found persuasive of patentability for reasons set forth herein below. 
Response to Arguments
3.	Applicants amend claim 1 to recite “a reinforcing scrim layer comprising a plurality of woven fibers each partially embedded within the bottom surface of the extruded polymer secondary backing layer, wherein at least a portion of each of  plurality of woven fibers is exposed on and positioned at the bottom surface of the carpet tile.”. In response, the Examiner maintain that Smith et al., illustrates in figure 6, a woven reinforcing scrim that is exposed on the bottom surface (see figure 6). Applicant’s claims do not preclude the addition of a fiber batt needled into or otherwise integrated  partially embedded within the bottom surface of the extruded polymer secondary backing layer”. Applicants are not claiming fully embedding or surrounding the reinforcing scrim with the polymer layer, only that the woven fibers of the reinforcing scrim are “partially embedded”. As to the exposed limitations, Smith et al., teach that only about 30 % of the fibers in the fiber batt integrated with the reinforcing scrim are positioned on the floor side. Moreover, Smith et al., explicitly teach that the scrim is exposed on the bottom (column 11, 10-column 12, 10).  Smith et al., further explicitly teach away from layering the fibrous batt with the scrim disclosing that such a layered arrangement produces inferior results (column 12, 15-20). Based on these teachings the Examiner is of the position that at least a portion of the woven fibers of the reinforcing scrim of Smith et al., would be also exposed. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 2, 4, 6 and 8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al., US 6,344,254.
	The patent issued to Smith et al., teach a carpet (modular) comprising face yarn (11), a primary backing (12), wherein said face yarn is tufted into the primary backing layer (abstract, column 5, 50 and figure 6). The Examiner is of the position that modular carpet reads on the limitation of carpet tile. With . 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 9 and 10 stand rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254.
	The rejections made over the cited prior art of Smith et al., are maintained as set forth above. 

	With regard to claims 9 and 10, Smith et al., does not teach the claimed amount of polyolefin or filler. The Examiner is of the position that a person of ordinary skill in the art would recognize that the amount of polyolefin and filler used can be optimized depending on desired properties. It has been held that the determination of the optimum or workable ranges of said variable that might be characterized as routine experimentation is not patentable. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
8.	Claims 3, 7 and 11-13 stand rejected under 35 U.S.C. 103 as being obvious over Smith et al., US 6,344,254 as applied to claim 1 above and further in view of Shail et al., US 2007/0254131 A1 .
The rejections made over the cited prior art of Smith et al., are maintained as set forth above
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Smith et al., is set forth above. 
The published patent application issued to Shail et al., teach a carpet tile comprising a tufted face yarn, a primary backing, a pre-coat layer at least two solvent-less layers (section 0015). Said pre-coat layer is made from a hot melt adhesive that comprises at least 20 wt. % tackifying resin (section 
Shail et al., further teach positioning a scrim between the first extruded polymer layer and the second extruded polymer layer to provide dimensional stability (section 0022). Said scrim, can be woven or non-woven made from polymer or fiberglass fibers and combinations thereof (section 0048). With regard to the face yarns, Shail et al., teach using cotton, wool, nylon, polyester and polypropylene (section 0033). With regard to the primary backing layer, Shail et al., teach using a non-woven substrate made from sheath/core fibers wherein the core is polyester and the sheath is a polyamide (section 0034). With regard to the claimed weight of the carpet tile, Shail et al., teach weights of the individual layers that when added would overlap the claimed weights (sections 0051-0061).
The Examiner is of the position that based on the combined teachings of Smith et al., and Shail et al., a person of ordinary skill in the art would recognize that the scrim of Smith et al., can be made using a combination of polyester, polyolefin and/or glass fibers and/or with the addition of a pre-coat layer. Said supposition is based on the fact that Smith et al., and Shail et al., are analogous art and depending on the specific desired end product, certain features, materials and/or layers can be used interchangeably without undue experimentation to form carpet tiles. Applicants are invited to prove otherwise. 
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.